                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              ASHEVILLE DIVISION
                       CIVIL ACTION NO. 1:18-CV-00206-GCM
 EDWARD L. BENFIELD,

                Plaintiff,

    v.                                                            ORDER

 NANCY A. BERRYHILL,

                Defendant.


         THIS MATTER is before the Court pursuant to the per curiam opinion and judgment of

the United States Court of Appeals for the Fourth Circuit, which vacated and remanded the district

court’s judgment with instructions to remand the case to the agency for further proceedings

consistent with the Fourth Circuit’s opinion, a copy of which is attached.

         IT IS HEREBY ORDERED that this case is remanded to the agency for further

proceedings consistent with the Fourth Circuit’s opinion.

         SO ORDERED.



                                      Signed: November 17, 2020




          Case 1:18-cv-00206-GCM Document 25 Filed 11/17/20 Page 1 of 1
